The opinion of the Court was delivered by
Manning, J.
The plaintiff is one of the nieces and legal heirs of William J. Briscoe, and sues his widow to annul her title to the Mound *179plantation in Tensas for die causes set in Mrs. Upshur’s suit just decided. Two other nieces of Briscoe, co-heirs with Mrs. Scott, refused to join her in the suit and are made defendants.
The sales and conveyances attacked in this suit have been annulled at the instance of Mrs. Upshur, a creditor of Briscoe. Nevertheless we liave to pass upon the question raised here, whether the plaintiff, being a simple and not forced heir, can attack the acts of Briscoe by and through which his wife acquired her title. Numerous decisions confine the right of this attack to creditors and forced heirs. Druman v. Klemnan, 31 Ann. 124; Stewart v. Mix, 30 Ann. 1036; Compton v. Maxwell, 33 Ann. 688; Brown v. Stroud, 34 Ann. 374; Kerwin v. Ins Co., 35 Ann. 33.
The judgment below recognised this settled rule and was in favour of the defendant, Mrs. Briscoe, rejecting the demand for annulment of her title at plaintiff’s instance, but recognised Mrs. Scott as one of the legal heirs of Briscoe with right to open his succession in form.
Judgment affirmed.